Citation Nr: 0209164	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for 
residuals of a cerebrovascular accident.  The veteran 
perfected a timely appeal of this determination to the Board.

In addition, on a September 2001 VA Form 9, Appeal to the 
Board, the veteran indicated that "if necessary," he would 
appear at a Board hearing.  The veteran thereafter made no 
statements on this issue.  In light of the following decision 
granting service connection for residuals of a 
cerebrovascular accident, the Board finds that a Board 
hearing is not necessary.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that the veteran's cerebrovascular 
accident had its onset during service.


CONCLUSION OF LAW

The residuals of a cerebrovascular accident are due to 
disease incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, the VCAA redefines the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
assistance to the veteran is required to complied the duty to 
notice and assist.  Id.  With regard to VA's duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, see 38 U.S.C.A. §§ 5102, 
5103, the record shows that the veteran was notified of the 
RO's decision and received further information in the 
Statement of the Case (SOC) and SSOCs, as well as in various 
letters, as to the veteran of the evidence needed to support 
his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A.  In this regard, the Board acknowledges that, to date, 
VA has not obtained records relating to the veteran's claim 
for disability benefits from the Social Security 
Administration.  In light of this decision, however, in which 
the Board's grants service connection for the residuals of 
the veteran's cerebrovascular accident, which represents a 
complete grant of the benefit sought on appeal, the veteran 
cannot be prejudiced by its review of the claim on the basis 
of the current record.

The service medical records show that in April 1965, the 
veteran was diagnosed as having aortic stenosis.  In 
addition, an examiner indicated that that finding might 
represent an ischemic type of problem.  Further, later that 
month had an electrocardiogram (ECG) that revealed voltage 
slightly suggestive of LVH (left ventricular hypertrophy).  
The physician reported that the pattern was suggestive of 
diastolic overloading of the left ventricle more than 
systolic overload, the overall assessment was "borderline."  
In addition, the veteran was also seen during service on 
several occasions for complaints of headaches and dizziness.  

The veteran and his representative, pointing to the in-
service findings, assert that the veteran's cerebrovascular 
accident is related to those findings.  The veteran has also 
alternatively argued that the cerebrovascular accident might 
be related to his exposure to certain chemicals during his 
period of active duty.

The medical evidence shows that in October 1983 the veteran 
had a cerebrovascular accident.  In addition, a May 1994 
chest X-ray shows that the veteran has aortic pathology.

In light of the in-service findings, the veteran's 
contentions and the recent enactment of the VCAA, in April 
2001 the RO sought a medical opinion as to whether the 
veteran's cerebrovascular accident was proximately due to 
aortic stenosis diagnosed during service.  In compliance with 
this request, in May 2001, the veteran was afforded a VA 
examination.  With respect to the RO's inquiry, the examiner 
stated that reduced cardiac output due to aortic stenosis can 
cause reduced perfusion in fixed intracranial stenosis and, 
if severe enough, can cause ischemic stroke.  Inasmuch as 
aortic stenosis was first noted in service, in the absence of 
any contradictory medical evidence, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence is at least in equipoise and thus supports his 
claim of entitlement to service connection for residuals of a 
cerebrovascular accident.




ORDER

Service connection for the residuals of a cerebrovascular is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

